Exhibit Secured Digital Announces Preliminary Results for 2008 and Guidance for 2009 NEW YORK, NY – (MARKET WIRE) January 13, 2009 – Secured Digital Applications, Inc. (OTCBB: SDGL), a provider of mobile communication, outsourced business and information technology consulting services, announced today preliminary results for 2008 and guidance for 2009. For 2008, the Company expects total revenue of $57 to $60 million and net income between $1.5 and $1.7 million.The 2008 results will be finalized upon the completion of the Company’s financial statement audit anticipated at the end of
